Name: Commission Regulation (EEC) No 2865/83 of 13 October 1983 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 10 . 83 Official Journal of the European Communities No L 282/ 15 COMMISSION REGULATION (EEC) No 2865/83 of 13 October 1983 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, the need to avoid disturbances on the Community market, and the economic aspect of the proposed exports ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 17(4) thereof, Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for expor ­ tation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination fox third country imports ; (c) producer prices recorded in exporting third coun ­ tries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Having regard to the opinion of the Monetary Committee , Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to desti ­ nation ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks : Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (  '), as amended by Regulation (EEC) No 2429/72 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68 , exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination ,  the aims of the common organization of the market in milk and milk products which are to ensure equilibrium and the natural development of prices and trade on this market, Whereas Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products (*), as last amended by Regulation (EEC) No 2283/81 (6), provides that the refund on products falling within subheading 04.02 B is equal to the sum of two components , the first representing the quantity of milk products and the second representing the quantity of added sucrose ; whereas , however, the latter component applies only if the added sucrose was produced from beet or cane harvested within the Community ; ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3 ) OJ No L 155, 3 . 7 . 1968 , p. 1 . 0 OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 184, 29 . 7. 1968 , p. 10 . M OJ No L 223, 8 . 8 . 1981 , p. 10 . No L 282/ 16 Official Journal of the European Communities 14. 10 . 83 year to another ; whereas those provisions provide for different refunds according to the date of manufacture of the products ; Whereas it follows from applying these detailed rules to the present situation on the market in milk and milk products, and in particular to prices for these products within the Community and on the world market, that the refund should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Whereas for the products falling within subheading 04.02 B II a) or 04.02 B II b) 1 with a fat content not exceeding 9,5 % by weight, the first component referred to above is fixed for 100 kilograms of the whole product ; whereas, for the other products falling within subheading 04.02 B, this component is calcu ­ lated by multiplying the basic amount by the milk product content of the product in question ; whereas this basic amount is the refund on one kilogram of milk products contained in the product ; Whereas the second component is calculated by multiplying the sucrose content of the product by the basic amount of the refund valid on the day of expor ­ tation for the products listed in Article 1 ( 1 ) (d) of Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (') ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in interpretation , it should be specified that there will be no refund for these products which fall within heading No 04.04 ; Whereas Commission Regulation (EEC) No 1420/83 (2) laid down additional provisions concerning the granting of refunds on the change from one milk HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex hereto . 2 . There shall be no refunds for exports to Zone E for products falling within heading Nos 04.01 , 04.02, 04.03 and 23.07 of the Common Customs Tariff. Article 2 This Regulation shall enter into force on 14 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 145, 3 . 6 . 1983 , p. 12. 14 . 10 . 83 Official Journal of the European Communities No L 282/ 17 ANNEX to the Commission Regulation of 13 October 1983 fixing the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidified milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1,5 % 011005 5,02 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0110 15 7,82 (3 ) Of a fat content, by weight, exceeding 3 % 0110 20 10,32 b) Other : l ( 1 ) Of a fat content, by weight, not exceeding 1,5 % 011025 5,02 (2) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0110 35 7,82 (3) Of a fat content, by weight, exceeding 3 % 0110 40 10,32 II . Other : I a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : I 1 . Not exceeding 4 % : l (aa) Of a fat content, by weight, not exceeding 1,5 % 0130 10 5,02 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0130 22 7,82 (cc) Of a fat content, by weight, exceeding 3 % 0130 31 10,32 2. Exceeding 4 % 0140 00 11,99 b) Other, of a fat content, by weight : I 1 . Not exceeding 4 % : I (aa) Of a fat content, by weight, not exceeding 1,5 % 0150 10 5,02 (bb) Of a fat content, by weight, exceeding 1,5 % but not exceeding 3 % 0150 21 7,82 (cc) Of a fat content, by weight , exceeding 3 % 0150 31 10,32 2 . Exceeding 4 % 0160 00 11,99 No L 282/ 18 Official Journal of the European Communities 14. 10 . 83 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) 04.01 (cont'd) ex B. Other, excluding whey, of a fat content, by weight (') : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % 0200 05 15,33 (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17% 0200 1 1 23,51 (c) Of a fat content, by weight, exceeding 1 7 % 0200 21 35,18 II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % 0300 12 41,84 (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % 0300 13 65,22 (c) Of a fat content, by weight, exceeding 39 % 0300 20 71,90 III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % 0400 1 1 81,91 (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % 0400 22 120,29 (c) Of a fat content, by weight, exceeding 80 % 0400 30 140,32 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar (2) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2,5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1,5 % 0620 00 59,41 2 . Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 0720 00 59,41 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 0720 20 78,64 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 0720 30 86,58 (dd) Of a fat content, by weight, exceeding 25 % 0720 40 96,82 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % 0820 20 98,03 (bb) Of a fat content, by weight, exceeding 28 % 0820 30 99,42 14. 10 . 83 Official Journal of the European Communities No L 282/ 19 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont'd) 4 . Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 0920 10 101,50 I (bb) Of a fat content, by weight, exceeding 41 % but notexceeding 45 % 0920 30 115,12 (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % 0920 40 118,89 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 0920 50 134,22 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 0920 60 145,26 (ff) Of a fat content, by weight, exceeding 79 % 0920 70 156,29 b) Other, of a fat weight content : 1 . Not exceeding 1,5 % 1020 00 59,41 2 . Exceeding 1,5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % 1120 10 59,41 (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 1120 20 78,64 (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 1120 30 86,58 (dd) Of a fat content, by weight, exceeding 25 % 1120 40 96,82 3 . Exceeding 27 % but not exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 28 % (bb) Of a fat content, by weight, exceeding 28 % 1220 20 1220 30 98,03 99,42 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % 1320 10 101,50 &lt; (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % 1320 30 115,12 (cc ) Of a fat content, by weight , exceeding 45 % but not exceeding 59 % 1320 40 118,89 (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % 1320 50 134,22 (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % 1320 60 145,26 (ff) Of a fat content, by weight, exceeding 79 % 1320 70 156,29 14. 10 . 83No L 282/20 Official Journal of the European Communities CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2,5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8,9 % and of a non-fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 12 (22) Exceeding 3 % , by weight 1420 22 10,32 (bb) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1420 50 13,45 (22) Exceeding 3 % , by weight, but not exceeding 7,4 % 1420 60 18,45 (33) Exceeding 7,4 % 1420 70 24,60 2 . Other, of a non fat lactic dry matter content : (aa) Of less than 15 % , by weight 1520 10 20,16 (bb) Of 1 5 % or more, by weight 1520 20 29,18 b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 1 620 70  (22) Exceeding 3 % , by weight, but not exceeding 8,9 % 1630 00 10,32 (33) Exceeding 8,9 % , by weight , but not exceeding 11 % 1630 10 20,16 (44) Exceeding 1 1 % , by weight, but not exceeding 21 % 1630 20 25,16 (55) Exceeding 21 % , by weight , but not exceeding 39 % 1630 30 41,84 (66) Exceeding 39 % 1 630 40 71,90 (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 % ,  by weight 1630 50 13,45 ( 22) Exceeding 3 % , by weight , but not exceeding 7,4 % 1 630 60 18,45 (33 ) Exceeding 7,4 % , by weight, but not exceeding 8,9 % 1 630 70 24,60 (44) Exceeding 8,9 % 1 630 80 29,18 2 . Exceeding 45 % 1 720 00 81,91 14 . 10 . 83 Official Journal of the European Communities No L 282/21 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2,5 kilo ­ grams or less and of a fat content, by weight : aa) Not exceeding 1,5 % 2220 00 0,5941 (4) per kg bb) Exceeding 1,5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 1 1 % 2320 10 0,5941 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 2320 20 0,7864 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2320 30 0,8658 (4) per kg (44) Of a fat content, by weight, exceeding 25 % 2320 40 0,9682 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % 2420 10 0,9802 (4) per kg (22) Of a fat content, by weight, exceeding 41 % 2420 20 1,1512 (4) ¢ per kg 2 . Other, of a fat content, by weight : aa ) Not exceeding 1,5 % 2520 00 0,5941 (4) per kg bb) Exceeding 1 ,5 % but not exceeding 27 % : l ( 11 ) Of a fat content, by weight, not exceeding 11 % 2620 10 0,5941 (4) per kg (22) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % 2620 20 0,7864 (4) per kg (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % 2620 30 0,8658 (4) per kg (44) Of a fat content, by weight , exceeding 25 % 2620 40 0,9682 (4) per kg cc) Exceeding 27 % : ( 11 ) Of a fat content , by weight, not exceeding 41 % 2720 10 0,9802 (*) per kg (22) Of a fat content , by weight, exceeding 41 % 2720 20 M5120 per kg No L 282/22 Official Journal of the European Communities 14 . 10 . 83 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.02 (cont 'd) ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2,5 kg or less and of a fat content by weight not exceeding 9,5 % : ( 1 ) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content : (aa) Of less than 1 5 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight 2810 11 -0 per kg (22) Exceeding 3 % by weight 2810 12 0,1032 (4) per kg (bb) Of 1 5 % or more 2810 15 15,52 0 (2) Of a fat content, by weight, exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2810 20 30,21 0 b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6,9 % and of a non fat lactic dry matter content, by weight, of 15%^or more 2910 70 15,52 0 (bb) Of a fat content, by weight , exceeding 6,9 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, of 15 % or more 2910 76 30,21 0 (cc) Of a fat content by weight, exceeding 9,5 % but not exceeding 21 % and of a non fat lactic dry matter content, by weight, less than 1 5 % 2910 80 0,21 83 (4) per kg (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % 2910 85 0,41 84 (4) per kg (ee) Of a fat content,* by weight, exceeding 39 % 2910 90 0,7190 (4) per kg 2 . Exceeding 45 % 3010 00 0,8191 (4) per kg 04.03 Butter : ex A. Of a fat content, by weight, not exceeding 85 % : I (I) Of a fat content , by weight, of 62 % or more, but less than 78 % 3110 03 11 8,83 H (II ) Of a fat content, by weight, of 78 % or more but less than 80 % 3110 16 149,49 H 14. 10 . 83 Official Journal of the European Communities No L 282/23 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.03 (cont 'd) 04.04 (III) Of a fat content, by weight, of 80 % or more , but less than 82 % (IV) Of a fat content, by weight, of 82 % or more B Other, of a fat content, by weight : ( I) Not exceeding 99,5 % (II) Exceeding 99,5 % Cheese and curd (6) Q : ex A. Emmentaler and Gruyere , not grated or powdered : (I) Pieces packed in vacuum or in inert gas, of a net weight of less than 7,5 kg For exports to :  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  . Liechtenstein and Switzerland  Austria  Other destinations (II) Other For exports to :  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations ex C. Blue-veined cheese , not grated or powdered, other than Roquefort for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Other destinations D. Processed cheese , not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) ISfot exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 3110 22 3110 32 3210 10 3210 20 3800 40 3800 60 4000 00 4410 05 1 53,33 ( 10) 157,1 6 ( ,0) 157,1 6 ( I0) 219,96 ( l0) 55,31 12,50 127,64 55,31 127,64 85,06 100,04 6,23 16,11 No L 282/24 Official Journal of the European Communities 14. 10 . 83 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (2) Of 33 % or more but less than 38 % for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra 4410 10 15,56  Zone E  Canada I  Switzerland  Other destinations 39,78 (3 ) Of 38 % or more but less than 43 % and of a fat content , by weight , in the dry matter : (aa) Less than 20 % 4410 20 for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra 15,56  Zone E   Canada   Switzerland   Other destinations 39,78 (bb) Of 20 % or more 4410 30 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 23,00  Zone E   Canada   Switzerland   Other destinations 58,14 (4) Of 43 % or more and of a fat content , by weight, in the dry matter : (aa) Less than 20 % 4410 40 for exports to :  Austria   Zone D , Ceuta , Melilla and Andorra 1 5,56  Zone E   Canada   Switzerland   Other destinations 39,78 (bb) Of 20 % or more but less than 40 % 4410 50 for exports to :  Austria   Zone D , Ceuta , Melilla and Andorra 23,00  Zone E _  Canada   Switzerland   Other destinations 58,14 (cc ) Of 40 % or more 4410 60 for exports to :  Austria   Zone D , Ceuta , Melilla and Andorra 33,60  Zone E   Canada   Switzerland   Other destinations 85,86 14 . 10 . 83 Official Journal of the European Communities No L 282/25 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (font d) ex b) Exceeding 48 % and of a dry matter content , by weight : ( 1 ) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E - 15,56  Canada   Switzerland   Other destinations 39,78 ( 2) Of 38 % or more but less than 43 % 4510 2tt for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 23,00  Zone E   Canada   Switzerland   Other destinations 58,14 (3) Of 43 % or more but less than 46 % 4510 30 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 33,60  Zone E   Canada  Switzerland   Other destinations 85,86 (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % 4510 40 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 33,60  Zone E   Canada   Switzerland   Other destinations 85,86 (bb) Of 55 % or more 4510 50 for exports to :  Austria   Zone D , Ceuta , Melilla and Andorra 39,86  Zone E   Canada   Switzerland   Other destinations 101,87 II . Exceeding 36 % 4610 00 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 39,86  Zone E   Canada   Switzerland '  Other destinations 101,87 No L 282/26 Official Journal of the European Communities 14 . 10 . 83 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (3 ) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex 2 . Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 4710 11 4710 17 4710 22 4850 00 ' 5120 12 130,00 110,00 80,00 90,00 159,15 150,00 160,00 102,52 105,03 1 86,27 100,00 50,00 50,00 60,00 115,51 46,98 109,56 27,14 54,60 14 . 10 . 83 Official Journal of the European Communities No L 282/27 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Montasio, Provolone, Ragusano for exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (22) Danbo, Edam , Fontal , Fontina, Fynbo , Gouda, Havarti , Maribo , Samsa , Tilsit for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada '  Switzerland  Other destinations (33 ) Butterkase , Esrom , Italico , Kernhem, Saint-Nectaire , Saint-Paulin , Taleggio for exports to :  Austria  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 5120 16 5120 22 5120 31 5120 44 5120 54 31,25 80,19 37,32 95,50 70,47 110,00 80,00 42,66 140,80 71,50 103,70 71,50 95,16 No L 282/28 Official Journal of the European Communities 14 . 10 . 83 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont 'd) (44) Cantal , Cheshire , Wensleydale , Lanca ­ shire , Double Gloucester, Blarney for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (55) Salted ricotta, of a fat content, by weight, of 30 % or more (aaa) Manufactured exclusively from sheep milk for exports to :  Zone E  Canada  Other destinations (bbb) Other for exports to :  Zone E  Canada  Other destinations (66) Feta for exports to :  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Jordan , Iraq , Iran , the Arabian Penin ­ sula and Mediterranean countries except Zone D  Other destinations (77) Colby, Monterey for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (88 ) Kefalotyrri , Kefalograviera and Kasseri manufactured exclusively from sheep's and/or goats ' milk ' for exports to :  Zone D , Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations 5120 58 5120 60 512065 5120 82 5120 83 5120 84 46,98 1 1 2,28 10,71 10,71 51,38 51,38 34,95 10,71 89,27 86,86 46,98 112,28 70,47 1 1 0,00 80,00 42,66 140,80 14 . 10 . 83 Official Journal of the European Communities No L 282/29 CCT heading No Description Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cont'd) (99) Other (excluding cheeses produced from whey), of a water content , calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % for exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations (bbb) Exceeding 52 % but not exceeding 62 % for exports to :  Austria  Zone D , Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland  Other destinations ex c ) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada r Switzerland and Liechtenstein  Other destinations (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter , exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 69 % For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations 5120 87 5120 92 5121 11 5121 20 46,98 112,28 71,50 110,07 16,46 29,77 No L 282/30 Official Journal of the European Communities 14 . 10 . 83 CCT heading No Descriptioh Code Refund ( in ECU/ 100 kg net weight unless otherwise indicated ) 04.04 (cont 'd) (22) Of 69 % or more For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other 2 . Other : (aa) Cottage cheese (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 82 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 69 % For exports to :  Austria  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (22) Of 69 % or more For exports to :  Austria  Zone D, Ceuta , Melilla and Andorra  Zone E  Canada  Switzerland and Liechtenstein  Other destinations (cc) Other ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % For exports to :  Zone E  Canada  Other destinations (2) Of 80 % or more but less than 85 % For exports to :  Zone E  Canada  Other destinations (3 ) Of 85 % or more but less than 95 % For exports to :  Zone E  Canada  Other destinations (4) Of 95 % or more For exports to :  Zone E  Canada  Other destinations 5121 30 5121 40 5121 50 5121 60 5121 70 5121 80 5310 05 5310 11 5310 22 5310 31 37,62 29,77 37,62 5,00 61,89 6,67 82,51 7,08 87,67 7,92 97,98 14. 10 . 83 Official Journal of the European Communities No L 282/31 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II, or milk products , excluding special compound feedingstuffs (9) : I. Containing starch, or glucose or glucose syrup, or maltodextrine or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 % , by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5700 13  (bb) 30 % or more but less than 40 % 5700 23 19,01 (cc) 40 % or more but less than 50 % 5700 33 24,95 (dd) 50 % or more but less than 60 % 5700 42 30,89 (ee) 60 % or more but less than 70 % 5700 52 36,83 (ff) 70 % or more 5700 62 42,78 (4) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is (8) : (aa) Less than 30 % 5800 13  (bb) 30 % or more but less than 40 % 5800 23 19,01 (cc) 40 % or more but less than 50 % 5800 32 24,95 (dd) 50 % or more but less than 60 % 5800 42 30,89 (ee) 60 % or more but less than 70 % 5800 52 36,83 ¦ (ff) 70 % or more but less than 75 % 5800 62 42,78 (gg) 75 % or more but less than 80 % 5800 72 45,75 (hh) 80 % or more 5800 82 48,72 II . Containing no starch, glucose or glucose syrup, maltodextrine or maltodextrine s^tup falling within subheadings 17.02 B and 21.07 F II , but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is (8) : (a) 50 % or more but less than 60 % 5900 12 30,89 (b) 60 % or more but less than 70 % 5900 22 36,83 (c) 70 % or more but less than 80 % 5900 32 42,78 (d) 80 % or more 5900 42 48,72 No L 282/32 Official Journal of the European Communities 14. 10 . 83 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted . When completing customs formalities , the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product . ( 2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight . When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose , contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (*) The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose Contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3 ) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . Q In the case of cheeses presented in containers which also contain conserving liquid , in particular brine , the refund is granted on the net weight, the weight of the liquid being deducted . (8) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey per 100 kg of finished product . (9) 'Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product . ( I0) Amount applicable only in the cases indicated in Article 10 (3 ) to (5) of Regulation (EEC) No 2729/81 . NB. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098 /68 , as last amended by Regulation (EEC) No 2283/81 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman , Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah , Ajman, Uram al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People 's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .